Case 1:18-cr-00457-AMD Document 185 Filed 07/22/20 Page 1 of 3 PageID #: 3344




                                           July 22, 2020


 BY ECF

 The Honorable Ann M. Donnelly
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Chambers N 415
 Brooklyn, NY 11201


 Re:    United States v. Huawei Technologies Co., Ltd. et al. No. 18-457 (S-3) (AMD)

 Dear Judge Donnelly:

         The Huawei Defendants respectfully move the Court to close the courtroom for a
 limited portion of the status conference in the above-referenced matter, which is scheduled
 for July 23, 2020 at 2:30 pm, as well as for the related relief described below. The Huawei
 Defendants seek to close the courtroom only for the portion of the conference involving oral
 argument on the defendants’ pending motions related to the Protective Order entered in this
 matter, because we anticipate that the oral argument will include discussion of specific
 information that the government has designated as “Sensitive Discovery Material.”

         In United States v. Alcantara, 396 F.3d 189 (2d Cir. 2005), the Second Circuit
 explained that “a motion for courtroom closure should be docketed in the public docket files
 maintained in the court clerk’s office,” and public docket entries “should reflect the fact that
 the motion was filed, the fact that the motion and any supporting or opposing papers were
 filed under seal, the time and place of any hearing on the motion, the occurrence of such
 hearing, the disposition of the motion, and the fact of courtroom closure.” Id. at 200.

         The court in Alcantara also reiterated that “[b]efore excluding the public” from
 criminal proceedings, “district courts must make findings on the record demonstrating the
 need for the exclusion.” Id. at 192. In doing so, a district court must follow four steps. First,
 the court must make specific findings regarding whether there exists “a substantial
 probability of prejudice to a compelling interest of the defendant, government or third party.”
 United States v. John Doe, 63 F.3d 121, 128 (2d Cir. 1995). Examples of such compelling
 interests include the defendant’s right to a fair trial, privacy interests, and dangers to persons
 or property. Id. Second, where the court finds that there exists a substantial probability of
 prejudice, the district court must then consider whether reasonable alternatives to closure can
 protect the compelling interest. Id. Third, the district court must make a determination
 whether the prejudice to the compelling interest that has been identified overrides the
 qualified First Amendment right of access. If so, and the court therefore determines that
 closure is warranted, then the district court must devise an order for closure that is narrowly
 tailored to protect the compelling interest. Id.

        As the Court is aware, the pending motions refer to information contained within the
 discovery materials, including information that the government has designated as “Sensitive
Case 1:18-cr-00457-AMD Document 185 Filed 07/22/20 Page 2 of 3 PageID #: 3345

 United States v. Huawei Technologies Co., Ltd., et al.
 July 22, 2020
 Page 2


 Discovery Material” pursuant to the Protective Order. Indeed, one of the motions specifically
 addresses the propriety of the government’s designation of discovery materials as sensitive.
 Although the Huawei Defendants do not concede that the discovery materials at issue are in
 fact sensitive, we recognize that discussion of their contents in open court could foreclose the
 government’s asserted interests in protecting the confidentiality of the information contained
 therein. Given that argument about the propriety of sensitivity designations would likely
 require discussion of the underlying material, there appear to be no reasonable alternatives to
 closure of the courtroom that would not foreclose the government’s asserted interests.
 Finally, if the Court determines that closure is necessary, the Huawei Defendants additionally
 request that the parties be given two weeks from receipt of the transcript to identify for the
 Court what portions of the closed proceeding they believe should remain under seal, what
 portions should be unsealed, and whether there are any disagreements on that subject.

         In light of this, the Huawei Defendants respectfully request that the Court note on the
 public calendar that it will hear a motion to close the courtroom in this matter on July 23,
 2020, at 2:30 p.m. The defendants further request that, during the hearing, the Court make the
 findings of facts contained in the enclosed proposed order, and enter the proposed order after
 the hearing.

          The Huawei Defendants have consulted with the government about this motion. The
 government asked us to report that their position is as follows: “[P]ursuant to Department of
 Justice regulations (28 C.F.R. Section 50.9), the government is required to object to closure
 until it obtains permission for such closure from the Office of the Deputy Attorney General,
 which process can take up to two weeks and cannot be completed by Thursday’s oral
 argument. The government asks to postpone the oral argument on the discovery motions, to
 the extent the defendants wish to discuss SDM in open court, and will seek the necessary
 approvals promptly. Of course, the government will be ready to argue the motions should the
 Court grant the defendants’ motion to close the courtroom.”

         The Huawei Defendants recognize that the prosecutors are formally bound by
 Department policy to take the position they have taken, but there is no reason to delay the
 argument (or restrict the parties’ ability to refer to the relevant facts). Apart from the
 mechanics of the Department’s internal procedures, it is the government’s own position that
 confidentiality of the discovery materials requires closure of the courtroom, and the
 government reports its own desire to seek internal approval to do just that, albeit too late to
 come in time for the scheduled argument. Indeed, the government reports itself “ready to
 argue” tomorrow in the event the Court grants this motion. Accordingly, as nothing relevant
 to the Court’s closure analysis will change when the relevant authorities in Washington
 weigh in, the Huawei Defendants respectfully oppose any adjournment and submit that the
 Court should order a limited courtroom closure as needed to argue the motions.
Case 1:18-cr-00457-AMD Document 185 Filed 07/22/20 Page 3 of 3 PageID #: 3346

 United States v. Huawei Technologies Co., Ltd., et al.
 July 22, 2020
 Page 3


                                    Respectfully submitted,

            /s/ Thomas C. Green                           /s/ David Bitkower
            Thomas C. Green                               David Bitkower
            Mark D. Hopson                                Matthew S. Hellman
            Michael A. Levy                               JENNER & BLOCK LLP
            SIDLEY AUSTIN LLP                             1099 New York Avenue, NW
            1501 K Street, NW                             Washington, D.C. 20001
            Washington, D.C. 20005                        Tel: 202-639-6048
            Tel.: 202-736-8069                            Email: dbitkower@jenner.com
            Email: tcgreen@sidley.com

            Counsel for Huawei Technologies Co., Ltd., Huawei Device USA Inc.,
                Huawei Device Co., Ltd., and Futurewei Technologies, Inc.

 cc:    Government counsel (by email and ECF)
        Clerk of the Court (by ECF)
